JP Morgan Chase Bank, N.A. v Phillips-Osuji (2014 NY Slip Op 06057)
JP Morgan Chase Bank, N.A. v Phillips-Osuji
2014 NY Slip Op 06057
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-00438
 (Index No. 9121/11)

[*1]JP Morgan Chase Bank, N.A., respondent,
vChristine Phillips-Osuji, et al., defendant; Samuel Osuji, etc., nonparty-appellant.
Samuel Osuji, Hempstead, N.Y., nonparty-appellant pro se.
Parker Ibrahim & Berg LLC, New York, N.Y. (John M. Falzone and Scott W. Parker of counsel), for respondent.
DECISION & ORDER
In an action to foreclose a mortgage, nonparty Samuel Osuji appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated October 15, 2012, which denied his motion for leave to intervene as a defendant.
ORDERED that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the proposed intervenor's motion for leave to intervene as a defendant. The proposed intervenor, the spouse of the defendant Christine Phillips-Osuji, was not, under the facts of this case, entitled to intervene as of right (see CPLR 1012; State Bank & Trust Co. v Calandro, 243 AD2d 705; Arbor Natl. Mtge. v Goldsmith, 154 Misc 2d 853 [Sup Ct Nassau County]). Moreover, the denial of leave to intervene by permission was a provident exercise of the Supreme Court's discretion (see CPLR 1013; Pappas v Pappas, 95 AD3d 1283).
The proposed intervenor's remaining contentions are not properly before this Court.
DILLON, J.P., HALL, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court